DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of issued patent US 11061480 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 10 is broader than and embraces the subject matter of US 11061480 B2 claim 2, and because the issued patent names the same inventive entities and was filed by a common applicant. 
The similarity between instant application claim 10 and issued patent US 11061480 B2 claim 2 is shown in the table below:



17342980 - claim 10
US 11061480 B2 - claim 2
an apparatus for controlling a user interface using an input image, the apparatus comprising:
An electronic device comprising: 
an image receiving unit which receives an input of an image;
one or more cameras; 
a storage unit;
a storage; 
and a controller
and at least one processor
which enables the storage unit to: store operation executing information of each of one or more gesture forms according to each of plural functions,
 configured to: store, in the storage, operation information mapped to each of one or more gesture forms and each of a plurality of applications, 
detect the gesture form from an image input through the image receiving unit,
obtain an input image through the one or more cameras while a first application is being executed, detect a gesture form from the input image, 
and identify and execute the operation executing information mapped on the detected gesture form according to a function which is currently operated.
identify first operation information from among the stored operation information that is mapped to the detected gesture form and the first application, and perform an operation corresponding to the first operation information.


By similar analysis, instant application claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of issued patent US 11061480 B2. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claimed features that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claimed features uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claimed features are: 
image receiving unit”, in claims 10-14 and 15, which is interpreted to be a unit, or a means for image receiving. The term “image receiving unit” does not appear in the detailed description, but has some contextual usage in the Summary which implies that an “image receiving unit” is any conceivable element which receives any form of input representing an image (Specification at [0007], [0008]); 
a “storage unit”, in claims 10-14 and 15, which is interpreted to be a unit, or a means for storing.  When read in light of the specification, the term “storage unit” is interpreted to be a ROM, RAM, SD card, hard disk drive, or solid state drive which retains input data, output data, control programs, applications, and a gesture form database used by controller 110 in performance of system functions (Specification at [0038], [0058]-[0060]); 
a “displaying unit” in claims 12, 15, which is interpreted to be a unit, or a means for displaying, since the term is not mentioned in the written description or in the figures; 
Because these claimed features are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claimed features are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claimed features to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claimed features recited sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 15 are rejected under 35 USC § 103 as being unpatentable over Thorn (Thorn; Ola Karl, US 20100013943 A1). 
Regarding claim 1, Thorn discloses a method of controlling a user interface using an input image (Thorn discloses a method for operating a user-controlled device, or user interface; see [0001], [0045], [0047], [0054]), the method comprising: 
storing operation executing information of each of one or more gesture forms according to each of plural functions (Thorn, Fig. 1, discloses a memory, or storage 120 storing programs and data, or operation executing information for operating the system components to perform the system functions; see [0027]-[0030], [0040]); 
detecting the gesture forms from the input image (Thorn, Figs. 1, 5, discloses determining whether the input image is a command input, or detecting a user input gesture form from an input image captured by camera 100 at steps 2, 4; see [0047]-[0049]); 

Thorn appears to anticipate at least one interpretation of the claimed features, but given the lack of an unequivocal link between the claim terminology and terms in the written description, Thorn’s invention cannot be said to explicitly anticipate the instant claimed features.  However, Thorn’s disclosure would have at least suggested the instant claimed features to one of ordinary skill in the art at the time of filing, as is described above, rendering the instant claimed features obvious over Thorn.  
Further, one of ordinary skill in the art at the time of filing would have been motivated to use Thorn’s disclosed features to provide a user’s gestures as an input to perform system functions (see [0005]). 
Regarding claim 2, Thorn discloses the method as claimed in claim 1, wherein the detecting of the gesture forms from the input image comprises: 
extracting a silhouette from the input image; determining whether the extracted silhouette is matched with one of the gesture forms; and recognizing a matched form as the gesture form if it is determined that the extracted silhouette is matched with one of the gesture forms (Thorn discloses examining an input image for predefined shapes, or extracting an input silhouette, and matching the extracted input silhouette, within an acceptable range, to a control image stored in memory; see [0038]-[0040]). 

Regarding claim 3, Thorn discloses the method as claimed in claim 1, 
wherein, when the operation executing information mapped on the detected gesture form is identified and the operation of the operation executing information is executed, a predetermined metadata corresponding to the detected gesture form is tagged to the input image (Thorn discloses a control sign generator 141 recognizing a gesture from an input image, and storing the input image as a control image in memory 120; see Fig. 1, [0035]; Thorn also discloses an image mapper 142 linking, or tagging the stored control image to system commands and to menu options, or information; see Fig. 1, [0036]; Thorn also discloses using a camera to indicate an object to be tagged and to request information on the object; see [0054]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Thorn discloses an apparatus for controlling a user interface using an input image (Thorn discloses a system capturing a user’s hand-gesture image as a control input; see [0027], [0031]), the apparatus comprising: 
an image receiving unit which receives an input of an image (Thorn discloses a camera, or image receiving unit 100 capturing an input image at step 1; see Figs. 1, 5, [0027], [0046]); 
a storage unit (Thorn discloses a memory, or storage 120; see Fig. 1, [0028]); 
and a controller (Thorn discloses a controller 140; see Fig. 1, [0026])
which enables the storage unit to: store operation executing information of each of one or more gesture forms according to each of plural functions (Thorn discloses a memory, or storage 120 storing programs and data, or operation executing information 
detect the gesture form from an image input through the image receiving unit (Thorn discloses determining whether the input image is a command input, or detecting a user input gesture form from an input image captured by camera, or image receiving unit 100 at steps 2, 4; see Figs. 1, 5, [0047]-[0049]), 
and identify and execute the operation executing information mapped on the detected gesture form according to a function which is currently operated (Thorn discloses determining whether the input image is a command input, or detecting a user input gesture form from an input image captured by camera, or image receiving unit 100 at steps 1, 2, 4; see Figs. 1, 5, [0034]-[0035], [0047]-[0049]; discloses an image mapper 142 linking the stored control image to system commands and menu options, or information; see [0036]).
Thorn appears to anticipate at least one interpretation of the claimed features, but given the lack of an unequivocal link between the claim terminology and terms in the written description, Thorn’s invention cannot be said to explicitly anticipate the instant claimed features.  However, Thorn’s disclosure would have at least suggested the instant claimed features to one of ordinary skill in the art at the time of filing, as is described above, rendering the instant claimed features obvious over Thorn.  
Further, one of ordinary skill in the art at the time of filing would have been motivated to use Thorn’s disclosed features to provide a user’s gestures as an input to perform system functions (see [0005]). 
Regarding claim 11, Thorn discloses the apparatus as claimed in claim 10, wherein the controller is further configured to: 
extract a silhouette from the input image when the gesture form is detected from the input image, determine whether the extracted silhouette has a form matched with the gesture form, and determine the matched form as the gesture form and detects the gesture form if it is determined that the extracted silhouette has the form matched with the gesture form (Thorn discloses examining an input image for predefined shapes, or extracting an input silhouette, and matching the extracted input silhouette, within an acceptable range, to a control image stored in memory; see [0038]-[0040]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 12, Thorn discloses the apparatus as claimed in claim 10, further comprising: 
a displaying unit (Thorn discloses a display 130; see Fig. 1, [0026], [0031]), 
wherein the controller is further configured to tag a predetermined metadata corresponding to the detected gesture form to the input image when the operation executing information mapped on the detected gesture form is identified and the operation of the operation executing information is executed, or wherein the controller is further configured to display the input image and a predetermined visible effect corresponding to the detected gesture form of the input image on the displaying unit, when the operation executing information mapped on the detected gesture form is identified and the operation of the operation executing information is executed (Thorn discloses a control sign generator 141 recognizing a gesture from an input image, and storing the input image as a control image in memory 120; see Fig. 2, [0035]; also 
The motivation to combine presented prior applies equally here.
Regarding claim 15, Thorn discloses a non-transitory recording medium for controlling a user interface using an input image (Thorn describes storage for an operating system in a storage unit 120, or a non-transitory recording medium; see Fig. 1, [0028], [0033]), 
the recording medium comprising: an image receiving unit which receives an input of an image (Thorn discloses a camera, or image receiving unit 100 capturing an input image at step 1; see Figs. 1, 5, [0027], [0046]); 
a storage unit (Thorn discloses a memory, or storage unit 120; see Fig. 1, [0028]); 
and programs which operates a controller for: enabling the storage unit to store operation executing information of each of one or more gesture forms according to each of plural functions (Thorn discloses a memory, or storage 120 storing programs and data, or operation executing information for operating the system components to perform the system functions; see Fig. 1, [0029], [0030], [0040]), 
detecting the gesture form from an image input through the image receiving unit (Thorn discloses determining whether the input image is a command input, or detecting a user input gesture form from an input image captured by camera, or image receiving unit 100 at steps 2, 4; see Figs. 1, 5, [0047]-[0049]), 

and executing the operation of the operation executing information (Thorn discloses a camera, or image receiving unit 100 capturing an input image, or performing a camera function, at step 1; see Figs. 1, 5, [0027], [0046]; Thorn discloses executing an operation commanded by a detected input image; see Fig. 5 at step 5). 
Thorn appears to anticipate at least one interpretation of the claimed features, but given the lack of an unequivocal link between the claim terminology and terms in the written description, Thorn’s invention cannot be said to explicitly anticipate the instant claimed features.  However, Thorn’s disclosure would have at least suggested the instant claimed features to one of ordinary skill in the art at the time of filing, as is described above, rendering the instant claimed features obvious over Thorn.  
Further, one of ordinary skill in the art at the time of filing would have been motivated to use Thorn’s disclosed features to provide a user’s gestures as an input to perform system functions (see [0005]).

Claims 4-5 are rejected under 35 USC § 103 as being unpatentable over Thorn (Thorn; Ola Karl, US 20100013943 A1) in view of Kim (Kim; Jong-Hwan et al., US 20090015703 A1). 
Regarding claim 4, Thorn discloses the method as claimed in claim 1, 
wherein, when the operation executing information mapped on the detected gesture form is identified and the operation of the operation executing information is executed, a predetermined visible effect corresponding to the detected gesture form is displayed on the input image (Thorn, Fig. 1, discloses a display 130; see [0026], [0031]; Thorn, Fig. 3, discloses an image of a hand gesture such as 302, 303, and 305 indicating a predetermined visible effect 310 to be applied to the input image; see [0038]; Fig. 4, shows the predetermined visible effect 310 applied to the input image; see [0039]), 
and the method further comprises changing at least one of a type, a color and a shape of the visible effect according to a recognition of a predetermined 
Thorn differs from the instant invention in that Thorn does not expressly disclose: a voice input, as might be implied by the term “voice”.
Kim discloses a device for controlling the user interface (Kim; see [0003]) containing
a microphone providing a voice input (Kim, Fig. 1, discloses a microphone for voice input; see [0051]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Thorn’s image-input system containing a camera, a display, and a controller instructed by stored programs to detect a shape of an input hand gesture in the input image, determine an associated visible effect to apply to the input image, and apply the determined visible effect to the input image, with Kim’s device for controlling the user interface containing a microphone providing an input for voice recognition, especially when considering the motivation to modify Thorn with Kim arising from the stated need provide a variety of tools that provide a user interface environment implementing complicated functions such as image capture operations (Kim; see [0008]-[0010]). 
Regarding claim 5, Thorn and Kim disclose the method as claimed in claim 4, further comprising: 
detecting at least one portion on 
The motivation to combine presented prior applies equally here. 

Claims 6-9 and 13-14 are rejected under 35 USC § 103 as being unpatentable over Thorn (Thorn; Ola Karl, US 20100013943 A1) in view of Gribetz (Gribetz; Meron et al., US 20140184496 A1). 
Regarding claim 6, Thorn discloses the method as claimed in claim 1, 
wherein the operating function corresponds to a camera function (Thorn discloses a camera, or image receiving unit 100 capturing an input image, or performing a camera function, at step 1; see, Figs. 1, 5, [0027], [0046]), 
and if the detected gesture form is a predetermined
and executing an auto focusing operation of the camera function by a reference of the detected pointing position (Thorn describes a controller 140 executing a focus function; see Fig. 2, [0034]).
Thorn differs from the instant invention in that Thorn does not expressly disclose: a pointing gesture. 
However, in an analogous field of endeavor, Gribetz discloses a device for controlling the user interface (Gribetz; see [0002]) which 
recognizes a pointing gesture (Gribetz. Fig. 6, disclosing a system recognizing a surface texture 602; see [0860]).
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Thorn’s image-input system containing a camera, a display, and a controller instructed by stored programs to detect a shape of an input hand gesture in the input image, determine an associated visible effect to apply to the input image, and a system performance of a focus function, with Gribetz’s device for controlling the user interface which recognizes a pointing gesture, especially when considering the motivation to modify Thorn with Gribetz arising from the desire to provide a sensing and display apparatus which includes an interface sensing a user’s viewing space (Gribetz; see [0003]).
Regarding claim 7, Thorn discloses the method as claimed in claim 1, 

Thorn differs from the instant invention in that Thorn does not expressly disclose: a texture. 
However, in an analogous field of endeavor, Gribetz discloses a device for controlling the user interface (Gribetz; see [0002]) which 
recognizes a surface texture (Gribetz. Fig. 6, disclosing a system recognizing a surface texture 602; see [0860]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Thorn’s image-input system containing a camera, a display, and a controller instructed by stored programs to detect a shape of an input hand gesture in the input image, determine an associated visible effect to apply to the input image, and apply the determined visible effect to the input image, with Gribetz’s device for 
Regarding claim 8, Thorn disclose the method as claimed in claim 1, 
wherein, if the detected gesture form is a predetermined 
and applying a predetermined 
Thorn differs from the instant invention in that Thorn does not expressly disclose: a pointing gesture and a texture. 
Gribetz discloses a device for controlling the user interface (Gribetz; see [0002]) which 
recognizes a pointing gesture (Gribetz. Fig. 6, disclosing a system recognizing a surface texture 602; see [0860]), 
and recognizes a surface texture (Gribetz. Fig. 6, disclosing a system recognizing a surface texture 602; see [0860]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Thorn’s image-input system containing a camera, a display, and a controller instructed by stored programs to detect a shape of an input hand gesture in the input image, determine an associated visible effect to apply to the input image, and apply the determined visible effect to the input image, with Gribetz’s device for controlling the user interface which recognizes a pointing gesture and a surface texture, especially when considering the motivation to modify Thorn with Gribetz arising from the desire to provide a sensing and display apparatus which includes an interface sensing a user’s viewing space (Gribetz; see [0003]). 
Regarding claim 9, Thorn discloses the method as claimed in claim 1, 
wherein the operating function corresponds to 
Thorn differs from the instant invention in that Thorn does not expressly disclose: augmented reality. 
However, in an analogous field of endeavor, Gribetz discloses a device for controlling the user interface (Gribetz; see [0002]) which 
performs an augmented reality function (Gribetz. Fig. 1A, disclosing a sensing conditions from and presenting in visual and audible form in an augmented reality space; see [0342]-[0344]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Thorn’s image-input system containing a camera, a display, and a controller instructed by stored programs to detect a shape of an input hand gesture in the input image, determine an associated visible effect to apply to the input image, and apply the determined visible effect to the input image, with Gribetz’s device for controlling the user interface which performs an augmented reality function, especially when considering the motivation to modify Thorn with Gribetz arising from the desire to provide a sensing and display apparatus which includes an interface sensing a user’s viewing space (Gribetz; see [0003]). 
Regarding claim 13, Thorn disclose the apparatus as claimed in claim 10, 

and the controller is further configured to: detect a predetermined 
Thorn differs from the instant invention in that Thorn does not expressly disclose: a pointing gesture. 
However, in an analogous field of endeavor, Gribetz discloses a device for controlling the user interface (Gribetz; see [0002]) which 
recognizes a pointing gesture (Gribetz. Fig. 6, disclosing a system recognizing a surface texture 602; see [0860]).

Regarding claim 14, Thorn discloses the apparatus as claimed in claim 10, further comprising: 
a displaying unit (Thorn discloses a display 130; see Fig. 1, [0026], [0031]), 
wherein the controller is further configured to apply a predetermined 
Thorn differs from the instant invention in that Thorn does not expressly disclose: a texture. 
However, in an analogous field of endeavor, Gribetz discloses a device for controlling the user interface (Gribetz; see [0002]) which 
applies a texture to a surface texture (Gribetz discloses a system applying a texture to a surface; see [0547]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Thorn’s image-input system containing a camera, a display, and a controller instructed by stored programs to detect a shape of an input hand gesture in the input image, determine an associated visible effect to apply to the input image, and apply the determined visible effect to the input image, with Gribetz’s device for controlling the user interface which applies a texture to a surface, especially when considering the motivation to modify Thorn with Gribetz arising from the desire to provide a sensing and display apparatus which includes an interface sensing a user’s viewing space (Gribetz; see [0003]). 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.